Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Delta County Appraisal District, Appellant            Appeal from the 62nd District Court of
                                                      Delta County, Texas (Tr. Ct. No. 11193).
No. 06-20-00063-CV         v.                         Opinion delivered by Justice Burgess, Chief
                                                      Justice Morriss and Justice Stevens
PPF Gin & Warehouse, LLC, Appellee                    participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Delta County Appraisal District, pay all costs
incurred by reason of this appeal.



                                                      RENDERED JULY 29, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk